Case: 19-20451      Document: 00515216132         Page: 1    Date Filed: 11/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-20451
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                   November 27, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
BRIONNE THOME,

              Plaintiff-Appellant,

v.

YOUNG MEN’S CHRISTIAN ASSOCIATION OF THE
GREATER HOUSTON AREA,

              Defendant-Appellee.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2974


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Brionne Thome appeals the district court’s grant of summary judgment
to her employer, the Young Men’s Christian Association of the Greater
Houston Area (“YMCA”). Thome says the YMCA unlawfully fired her based on
her pregnancy. See 42 U.S.C. §§ 2000e(k), 2000e–2(a)(1).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20451    Document: 00515216132     Page: 2   Date Filed: 11/27/2019



                                 No. 19-20451
      In evaluating such claims for employment discrimination, we apply the
McDonnell Douglas framework. See McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802–05 (1973). Under it, (1) the plaintiff must establish a prima facie
case of discrimination, which, if established, raises a presumption of
discrimination; (2) the employer can rebut the presumption by producing a
legitimate nondiscriminatory reason for the adverse employment decision; and
(3) the plaintiff bears the ultimate burden of proving that the employer
intentionally discriminated based on the plaintiff ’s protected status. This
framework applies to pregnancy discrimination claims. See Young v. United
Parcel Serv., Inc., 135 S. Ct. 1338, 1353–54 (2015).
      We assume without deciding that Thome has established a prima facie
case of discrimination. Even so, the YMCA presented a legitimate
nondiscriminatory reason for firing her. In June 2014, Thome sent a mass e-
mail to dozens of employees under her supervision. The e-mail’s subject line
read: “PAYROLL- if you care to get paid you need to read…..IMMEDIATELY.”
In the e-mail, Thome complained about having to fix time entries for employees
who failed to punch in and punch out correctly. She promised that in the future,
she would say “thank you for volunteering your time,” “I’m sorry but I didn’t
have time to do payroll this week because I already worked 40 hours,” and
“Sorry can you wait on getting paid until I have time?” And she asked whether
it would be acceptable if they didn’t receive a paycheck for “the whole summer?
6 months? All year? Never?”
      YMCA’s Vice President of Human Resources, Jennifer Lopez, stated that
these statements were inappropriate and “threatened YMCA’s employees’
basic right to be paid for the work they performed, not only in contravention of
YMCA policy, but as I understand it, of federal and state law, including the
Fair Labor Standards Act and the Texas Payday Act.” About a week after
Thome sent the e-mail, Lopez fired her. Lopez advised Thome specifically that
                                       2
    Case: 19-20451     Document: 00515216132      Page: 3   Date Filed: 11/27/2019



                                  No. 19-20451
her termination was based upon the email. Lopez also testified that, in early
2013, Thome was put on a performance improvement plan after subordinates
gave feedback about her poor communication skills. And in August 2013, a
swim instructor complained that Thome was rude, disrespectful, and
“continuously bullied” her. But Lopez stated that her decision to fire Thome
was based on the inappropriate e-mail that Thome had sent in June 2014.
      There is no genuine dispute that Thome was fired because of her
inappropriate e-mail. YMCA is therefore entitled to summary judgment. FED.
R. CIV. P. 56(a). Though Thome complains that the district judge should have
allowed her to depose additional witnesses before ruling on YMCA’s motion for
summary judgment, she has not shown how those depositions would yield
“facts essential to justify [her] opposition” to the motion. FED. R. CIV. P. 56(d).
“Discovery matters are entrusted to the sound discretion of the district court,
and therefore are reviewed for abuse of discretion.” See Carder v. Continental
Airlines, Inc., 595 F. App’x 293, 296 (5th Cir. 2014) (quoting McAlister v.
Livingston, 348 F. App’x 923, 940 (5th Cir. 2009) (per curiam)). We can find no
such abuse here.
      The district court’s judgment is AFFIRMED.




                                        3